NUMBER 13-06-178-CR 


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



JESUS SANCHEZ, JR.,							Appellant,

v.


THE STATE OF TEXAS,						         Appellee.
                                                                                                  
On appeal from the 347th District Court 
of Nueces County, Texas

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion by Justice Rodriguez


	Appellant, Jesus Sanchez, Jr., appeals from his conviction of murder.  The jury
found appellant guilty, sentenced him to life in prison, and fined him $10,000. 
Concluding that "there are no arguable grounds to be advanced on appeal," appellant's
counsel filed a brief in which he reviewed the merits, or lack thereof, of the appeal. 
We affirm.
I.  Compliance with Anders v. California
	Appellant's court-appointed counsel filed an Anders brief in which he has
concluded that there is nothing that merits review on direct appeal.  Anders v.
California, 386 U.S. 738, 744 (1967).  Appellant's brief meets the requirements of
Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
[Panel Op.] 1978).  In compliance with Anders, counsel presented a professional
evaluation of the record and referred this Court to what, in his opinion, are all issues
which might arguably support an appeal.  See Anders, 386 U.S. at 744; Currie v.
State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at
812.  Counsel has informed this Court that:  (1) he has diligently read and reviewed
the record and the circumstances of appellant's conviction, including the facts of the
case, theories of death presented, limitations on a defense theory raised, objections
made and not made, and the trial court's responses; (2) he believes that there are no
arguable grounds to be advanced on appeal; and (3) he forwarded to appellant a copy
of the brief filed in support of his motion to withdraw with a letter informing appellant
of his right to review the record and to file a pro se brief.  See Anders, 386 U.S. at
744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991) (en
banc); High, 573 S.W.2d at 813.  Counsel has also informed this Court that he mailed
a copy of the record to appellant.
II.  Pro Se Brief
	Appellant filed a pro se brief urging three issues.  Appellant complains of the
sufficiency of the evidence to prove that he committed the offense of murder.  He also
contends that counsel was ineffective when counsel allegedly failed to interview and
investigate an alibi witness who appellant claims was vital to his defense. (1)
III.  Independent Review
	The Supreme Court advised appellate courts that upon receiving a "frivolous
appeal" brief, they must conduct "a full examination of all the proceedings to decide
whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal. (2) See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim.
App. 2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is
wholly frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the
nature of Anders briefs, by indicating in the opinion that it considered the issues raised
in the briefs and reviewed the record for reversible error but found none, the court of
appeals met the requirements of Texas Rule of Appellate Procedure 47.1.").
IV.  Conclusion
	The judgment of the trial court is affirmed.  Additionally, appellant's counsel's
motion to withdraw as counsel for appellant supported by the brief was carried with
the case on December 21, 2006.  See Anders, 386 U.S. at 744.  Having affirmed the
judgment, we now grant counsel's motion to withdraw.  We order counsel to notify
appellant of the disposition of this appeal and of the availability of discretionary
review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc)
(per curiam).  				NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 19th day of April, 2007.
1. In his pro se brief, appellant provided only unsupported contentions.  Thus, appellant's briefing
was inadequate.  See Tex. R. App. P. 38.1(h) (setting out that we will only consider contentions that are
supported by clear and concise arguments with appropriate citations to authorities and to the record). 
2. Although appellant's attempt at a direct appeal has been unsuccessful, he is not without a
potential remedy.  Challenges requiring development of a record to substantiate a claim such as
ineffective assistance of counsel may be raised in an application for writ of habeas corpus.  See Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2005); Ex parte Varelas, 45 S.W.3d 627, 630 (Tex. Crim.
App. 2001); Cooper v. State, 45 S.W.3d 77, 82 (Tex. Crim. App. 2001); Ex parte Torres, 943 S.W.2d
469, 476 (Tex. Crim. App. 1997).  An application for writ of habeas corpus relief would "provide an
opportunity to conduct a dedicated hearing to consider the facts, circumstances, and rationale behind
counsel's actions at . . . trial."  Thompson v. State, 9 S.W.3d 808, 814-15 (Tex. Crim. App. 1999).